Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of amendment filed 01/04/2021. An action on the merits is as follows.
Claim Objections
Claims 2-17 are objected to because of the following informalities:  The preamble of claim 1 recites, “An electronic forceps system” the dependent claims all recited, “the forceps system”.  Appropriate correction is required for consistency in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr (US 2013/0046295).
Regarding claim 26, Kerr discloses a forceps tip system comprising:{P49627 04339523.DOC}7Attorney Docket No. P49627Application No.15/671,665 a pair of tips (32 and 34); a pair of tip interfaces respectively located at a proximal end of the pair of tips, the pair of tip interfaces configured to removably connect to a socket (80; which has the sockets defined as an artificial hollow into which something fits) of a respective pair of arm interfaces of a respective pair of arms of a forceps handle (46) with a press-fit that maintains the pair of tip interfaces in the socket (the plates are designed as snap-in fit which has tabs 78 which are received into slots(socket) 80); a pair of working surfaces located on respective distal ends of the pair of tips (sealing surface 54); an electrically-conductive tip element located on at least one tip of the pair of tips and configured to electrically connect to a respective at least one arm interface of the pair of arm interfaces (seal plate 50 can be can be friction fit with base 52); and a heater located on the at least one working surface of the pair of working surfaces and electrically connected to the electrically-conductive tip element (once connected to the ESU generator it is capable of sealing tissue including heating using seal plate 54).    
Regarding claim 27, Kerr discloses the forceps system according to claim 1, wherein each tip interface is configured to removably connect to each respective arm interface by axially inserting one of the tip interface and the arm interface into and along the length of the other of the tip interface and the arm interface, such that each tip is secured to and aligns with a respective arm (view figure 2 with exploded view of element 50 which can be axially inserted into base 52). {P49627 04339523.DOC}3Attorney Docket No. P49627Application No.15/671,665  
Regarding claim 28, Kerr discloses the forceps system according to claim 1, wherein the tip interface is configured to removably connect to the arm interface via at least one of press-fit connection, bayonet {P49627 04339523.DOC}4Attorney Docket No. P49627Application No.15/671,665 connection, peg-and-hole connection, screw connection, rotator knob connection, movable lock, and cam locking lever connection (sealing plate is connected by press-fit).  
Regarding claim 29, Kerr discloses the forceps tip system according to claim 26, further comprising: {P49627 04339523.DOC}8Attorney Docket No. P49627Application No.15/671,665 another electrically-conductive tip element located on a second tip of the pair of tips and configured to electrically connect to a respective second arm interface of the pair of arm interfaces; and another heater located on a second working surface of the pair of working surfaces and electrically connected to the another electrically-conductive tip element (sealing plates can be placed on both arms 34 and 32; Para 0037 discusses placing a second seal plate on arm 32 with arm 34 also receiving a seal plate].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 12, 13, 18, 21, 22, 24, 25 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (US 2013/0046295) in view of Specht (US 4,938,214).
Regarding claim 1, Kerr discloses an electronic, forceps system comprising: a handle (12) comprising a pair of arms distally extending from a proximal end of the handle (14 shows arms), the pair of arms configured to pivot towards and away from each other, at least one arm of the pair of arms having an electrically-conductive arm element connectable to a power source (18 power source), wherein: each arm of the pair of arms includes an arm interface; and the electrically-conductive arm element extends to at least one arm interface of the pair of arm interfaces; and a pair of 
Regarding claim 18, Kerr discloses a forceps handpiece comprising: a handle (12); a pair of arms (14 shows arms) distally extending from the handle and configured 
Regarding claims 4 and 21, Kerr discloses the forceps system according to claim 1, wherein each arm of the pair of arms further comprises a frame completely covered by an electrically and fluidically insulative covering which is more flexible than the frame [Para 0009 and 0042].  
Regarding claims 5 and 22, Kerr discloses the forceps system according to claim 1, wherein each arm of the pair of arms is jogged along the length of thereof (view figure 2).  
Regarding claims 7 and 24, Kerr discloses the forceps system according to claim 1, wherein each tip interface is configured to removably connect to each respective arm interface by axially inserting one of the tip interface and the arm interface into and along the length of the other of the tip interface and the arm interface, such that each tip is secured to and aligns with a respective arm (view figure 2 with exploded view of element 50 which can be axially inserted into base 52). {P49627 04339523.DOC}3Attorney Docket No. P49627Application No.15/671,665  
Regarding claims 12 and 25, Kerr discloses the forceps system according to claim 1, wherein the tip interface is configured to removably connect to the arm interface via at least one of press-fit connection, bayonet {P49627 04339523.DOC}4Attorney Docket No. P49627Application No.15/671,665 connection, peg-and-hole connection, screw connection, rotator knob connection, movable lock, and cam locking lever connection (sealing plate is connected by press-fit).  
Regarding claim 13, Kerr discloses the forceps systems according to claim 1, wherein the electrically-conductive arm element is a wire [Para 0047, wire 194].
Regarding claim 41, Kerr discloses the electronic forceps system of claim 1, wherein each arm interface of the pair of arm interfaces comprises a socket and each tip interface comprises a member that fits into the socket with a press-fit (80; which has . 

Claims 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (US 2013/0046295) in view of Specht (US 4,938,214) in further view of Giare-Patel (US 2014/0314818).
Regarding claim 42, Kerr discloses the electronic forceps of claim 1, including an overmolded sheath but fails to disclose that the sheath is formed of a material having a Shore A durometer rating of at least 90. However, Giare-Patel discloses enhanced formulations for coating medical devices including various durometer levels [Para 0047]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a material having a Shore A durometer rating of at least 90, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 2-3, 6, 19-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (US 2013/0046295) in view of Specht (US 4,938,214) in view of  Herzon (US 6,235,027) in further view of Rydell (US 6,190,386).
Regarding claims 2, 3, 6, 19, 20 and 23, Kerr discloses wherein each arm of the pair of arms further comprises a frame covered by an electrically and fluidically insulative covering which is more flexible than the frame [Para 0009 and 0042]; but fails .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 12, 13, 18-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As discussed above, Specht discloses a tweezer shape 
With regards to claim 26-29, Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. As discussed above, the examiner has interpreted a socket as an artificial hollow into which something fits. With regards to the disclosure of Kerr, the concept of a snap-fit or press-fit is discussed by way of tabs (78) with slots (80). The examiner has used the slots provided by Kerr to be defined as socket. The examiner maintains that the snap-in plate of Kerr anticipates the press-fit as claimed by the applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794